OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                OFFp<5!iBOXol2358K32ffiErOL STATION,.,AUSJMaTEXAS ,7^ 1
                                                                 U.fci. POSTAGE» PITNEY BOWES
                STATE OF TEXAS
                PENALTY FOR
                PRIVATE USE
                                                                 ZIP 78701
                                                                 02 W
                                                                 0001401603 OCT     15 2015
 10/12/2015
 TOUT, JAMES EMIL                                                            WR-83,995-02
 On this day, the original writ of prohibit^Jas been received and presented to the
 Court.
                                                                          Abel Acosta, Clerk

                              JAMES EMIL TOUT
                              C/O DAVID A. SCHULMAN, ATTORNEY AT LAW
                              1801 EAST 51 ST STREET SUITE 365-47^
                              AUSTIN, TX 78723




43B   '8723
                               lM'mi'!iHihr'li''M^'llMiW'ill'liilil,iliiiii'i'l'i